department of the treasury internal_revenue_service washington d c date uil number info release date the honorable kay bailey hutchison united_states senator north central expressway suite lb dallas tx attn mary fae kamm dear senator hutchison this letter replies to your inquiry dated date on behalf of the and the the districts the districts are concerned about advice from the internal_revenue_service irs that water district directors are employees of the districts they represent the districts are concerned because that advice conflicts with previous advice provided by the irs the advice requires the districts to report the amounts paid to the water district directors on form_w-2 and to withhold and pay federal employment_taxes on those amounts the district is concerned about the additional cost and record keeping that will require while i cannot discuss an individual’s tax information without his or her permission i can provide the following general information which i hope will assist you in responding to your constituents amounts paid to water district directors from a government fund are properly treated as wages any advice provided by the irs to the contrary was in error the districts should report amounts paid to the employees on forms w-2 and the employees should report the amounts as wages on form sec_1040 the letters you forwarded to this office state that water district directors are typically residents of the water districts that they represent they are elected by their neighbors to oversee the water and wastewater services thus they are elected public officials various internal_revenue_code code provisions govern whether an elected official is subject_to employment_taxes in general when a public official receives payment directly from the members of the public with whom he does business sec_1402 of the code provides that the public official is engaged in a trade_or_business and is subject_to self-employment contribution act seca taxes the payments are considered fees not wages and are properly reported on form_1099 however when a public official receives remuneration or salary from a government fund and may not keep amounts he collects from the public in his course of duties the payments are wages and are properly reported with form_w-2 see empl tax reg sec_31 a - b revrul_74_608 1974_2_cb_275 thus the source of a public official’s payments determines whether the amounts received constitute fees or wages because water district directors are compensated from a government fund the amounts they are paid are properly treated as wages reported with form_w-2 wages reported with form_w-2 may be covered by social_security insurance and medicare insurance subject_to limited exceptions state and local_government employees are subject_to medicare_tax and state and local_government employees who are not covered by a public retirement program are subject_to social_security_tax a detailed explanation of social_security and medicare coverage of state and local_government employees is provided in code sec_3121 and sec_3121 and the regulations corresponding to those code sections this letter will be made available for public inspection after names addresses and other identifying information have been deleted as appropriate under the freedom_of_information_act i am sorry for the confusion the previous irs letter has created i hope this information is helpful to you in responding to the districts as requested i am enclosing a copy of your letter if you have questions regarding this letter or if i can be of further assistance please contact linda alsalihi id no of my staff at sincerely mary oppenheimer assistant chief_counsel employee_benefits and exempt_organizations enclosure
